               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


In re Flint Water Cases.              Judith E. Levy
                                      United States District Judge
________________________________/

This Order Relates To:

16-10444 Carthan v. Snyder

________________________________/

   ORDER REGARDING NONCONFORMING FILING [1710],
  GRANTING MOTION FOR ORDER TO SHOW CAUSE [1716],
          AND SETTING BRIEFING SCHEDULE

     On Saturday April 24, 2021, the Chapman Plaintiffs, through their

counsel, docketed an item related to an aspect of the partial settlement.

(ECF No. 1710.) That filing contained redactions (See e.g., ECF No. 1710,

PageID.62280, 62281, 62284), however, Plaintiffs did not obtain the

required authorization and Court order before placing a redacted item on

the Court’s docket. Nor did the Chapman Plaintiffs follow Eastern

District of Michigan Local 5.3, which requires, among other things, that

they first file a motion for permission to file under seal, along with a

provisionally-sealed version of the document at issue.
     On April 28, 2021, Co-Liaison Counsel for Individual Plaintiffs filed

a motion for an order to show cause. (ECF No. 1716.) In it, they argue

that the Chapman Plaintiffs’ April 24, 2021 filing violates the Court’s

October 21, 2020 protective order, in that it explicitly refers to a

transcript of a deposition and exhibits that were the subject of the Court’s

protective order that was entered because the material relates directly to

children’s medical records. (Id.; see also, ECF No. 1290, PageID.39774

(“For the reasons set forth on the record, copies of the transcript of Dr.

Aaron Spect’s deposition that have been disseminated to any counsel who

is not counsel of record in the four bellwether cases must be

destroyed.”(see Transcript, October 21, 2021, ECF No. 1311)).)

     Accordingly, the Court orders as follows.

     (1) As it regards filings made under seal, the Chapman Plaintiffs

may either withdraw their filing or comply with the Local Rules. If the

Chapman Plaintiffs do not exercise either option by 12:00 pm EDT on

Thursday April 29, 2021, then the item will be stricken from the

Court’s docket for failing to comply with the local rules. See E.D. Mich.

L.R. 11.1.




                                     2
     (2) Regardless of whether the Chapman Plaintiffs properly file the

document at issue, withdraw it, or it is stricken by the Court as set forth

above, the Chapman Plaintiffs’ counsel, Mr. Mark Cuker, is ordered, no

later than 12:00 pm EDT on Friday April 30, 2021 to show cause in

writing and on the docket, as to: (a) how, from whom, and when the

Chapman Plaintiffs’ counsel came into possession of the protected

materials; (b) with whom the Chapman Plaintiffs’ counsel has shared the

protected materials; and (c) whether the Chapman Plaintiffs’ counsel has

made copies of the protected materials as well as what he has done with

the materials since gaining possession of them.

     (3) Responses, if any, to the Chapman Plaintiffs’ April 24, 2021

filing (assuming it is properly filed and is not withdrawn) may be

included in the motion for final approval of the partial settlement.

     IT IS SO ORDERED.

Dated: April 28, 2021                   s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                                    3
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 28, 2021.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  4
